18-1957
     Singh v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A208 569 583
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                           AMENDED SUMMARY ORDER*
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   DMARMINDER SINGH, AKA DHARMINDER
14   SINGH,
15            Petitioner,
16
17                   v.                                          18-1957
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Deepti Vithal, Richmond Hill, NY.
25
26   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
27                                   General; Jonathan A. Robbins,
28                                   Senior Litigation Counsel; Dana M.
29                                   Camilleri, Trial Attorney, Office

     * The Court’s initial order stated the decision date as September 16, 2019.
     This amended order, issued on September 21, 2020, correctly states the
     decision date as September 16, 2020.
 1                                  of Immigration Litigation, United
 2                                  States Department of Justice,
 3                                  Washington, DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Dmarminder Singh, a native and citizen of

10   India, seeks review of a June 13, 2018, decision of the BIA

11   affirming an August 7, 2017, decision of an Immigration Judge

12   (“IJ”) denying his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Dmarminder Singh, No. A208 569 583 (B.I.A.

15   June 13, 2018), aff’g No. A208 569 583 (Immig. Ct. N.Y. City

16   Aug. 7, 2017).      We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18         Under the circumstances, we have considered both the IJ’s

19   and   the   BIA’s   opinions   “for    the   sake   of   completeness.”

20   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

21   (2d Cir. 2006).     The applicable standards of review are well

22   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

24


                                        2
 1         “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination       on   .    .   .    the    consistency      between    the

 4   applicant’s or witness’s written and oral statements . . . ,

 5   the   internal      consistency        of    each   such   statement,     the

 6   consistency    of      such   statements       with   other    evidence   of

 7   record . . . without regard to whether an inconsistency,

 8   inaccuracy, or falsehood goes to the heart of the applicant’s

 9   claim,    or     any     other        relevant      factor.”       8 U.S.C.

10   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

11   163-64 (2d Cir. 2008).            Substantial evidence supports the

12   agency’s determination that Singh was not credible as to his

13   claim that members of the Akali Dal Badal party beat him twice

14   in India on account of his membership in the Shiromani Akali

15   Dal Amritsar Party.

16         The agency reasonably relied on Singh’s inconsistent

17   statements regarding whether police in India detained and

18   harmed him when he reported being beaten by members of the

19   Badal Party. See 8 U.S.C. § 1158(b)(1)(B)(iii).                  Singh did

20   not provide compelling explanations for this inconsistency.

21   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

22   petitioner must do more than offer a plausible explanation


                                             3
 1   for his inconsistent statements to secure relief; he must

 2   demonstrate that a reasonable fact-finder would be compelled

 3   to credit his testimony.” (internal citation and quotation

 4   marks omitted)).

 5       The agency also reasonably found that Singh’s inability

 6   to recall the name of his political party impugned his

 7   credibility because it was inconsistent with his claim that

 8   he was targeted and beaten on account of his active membership

 9   in that party.     See 8 U.S.C. § 1158(b)(1)(B)(iii).    Singh

10   attempted to explain that he could not recall the name of his

11   party because his beatings had impacted his memory.     The IJ

12   was not compelled to credit that explanation because Singh

13   did not submit medical evidence of memory issues and was able

14   to recall the name of the party that targeted him.          See

15   Majidi, 430 F.3d at 80.

16       The agency also reasonably relied on the inconsistency

17   between Singh’s statements during his credible fear interview

18   and his hearing testimony regarding when he was threatened

19   and beaten in India.   See 8 U.S.C. § 1158(b)(1)(B)(iii).    As

20   an initial matter, the agency did not err in relying on the

21   record of Singh’s credible fear interview because the record

22   of the interview was sufficiently reliable, in that the


                                   4
 1   interview       was     conducted         with    an     interpreter,         it     was

 2   memorialized in a typewritten, question-and-answer format,

 3   the questions posed were designed to elicit details of Singh’s

 4   asylum    claim,       and    Singh’s       responses          indicated      that    he

 5   understood the questions.                See Ming Zhang v. Holder, 585 F.3d
6   715,    724-25    (2d       Cir.   2009).         Singh    testified       that      the

 7   beatings he suffered occurred in the fourth and fifth months

 8   of 2015.       When confronted with his inconsistent statement at

9    his credible fear interview that he was beaten in the sixth

10   month,    Singh       changed      his    testimony       to    conform    with      his

11   interview, stating that he was beaten in the fifth and sixth

12   months.    This created a new inconsistency with his interview,

13   in which he had stated that his second beating occurred during

14   the    ninth    month.          Further,        his    testimony       that    he    was

15   threatened in the fourth and fifth months was inconsistent

16   with his interview statement that he was threatened in the

17   eighth month.

18          Given the inconsistency findings, the agency’s adverse

19   credibility       determination            is    supported        by    substantial

20   evidence.          See       8 U.S.C.       § 1158(b)(1)(B)(iii).                    That

21   determination         was    dispositive         of    asylum,     withholding        of

22   removal, and CAT relief because all three claims were based


                                                5
 1   on the same factual predicate.    See Paul v. Gonzales, 444

 2 F.3d 148, 156-57 (2d Cir. 2006).     Accordingly, we do not

 3   consider the agency’s alternative burden finding.   See I.N.S.

 4   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

 5   courts and agencies are not required to make findings on

 6   issues the decision of which is unnecessary to the results

 7   they reach.”).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe
13                               Clerk of Court
14




                                   6